      Case 4:17-cr-00157-DPM Document 108 Filed 03/31/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                        No. 4:17-cr-157-DPM

JEWEL LAMONT SPENCER                                      DEFENDANT

                                ORDER
     The Court appreciates the parties' supplemental briefs. Doc. 106
& 107. The Court already concluded that Spencer's plea was knowing
and voluntary, despite his lawyer's advice. Doc. 87. Spencer therefore
recasts the issue as one of ineffective assistance. But the record here
isn't sufficiently developed to resolve that claim. Compare Doc. 80 at 2
with Doc. 106 at 13. Like most ineffectiveness claims, it's best left for
collateral review.   United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006).
     The Court continues to believe that none of the individual
circumstances in Spencer's case - the parallel State and federal
prosecutions, the incorrect advice before the plea, and the potential lack
of credit for the related state sentence - amounts to a fair and just
reason for withdrawal on its own. FED. R. CRIM. P. 11(d)(2)(B). Further,
Spencer hasn't cited, and the Court hasn't found, any precedent for
considering those circumstances cumulatively. Instead, it appears the
Eighth Circuit analyzes proffered "fair and just" reasons individually.
       Case 4:17-cr-00157-DPM Document 108 Filed 03/31/21 Page 2 of 2



E.g., United States v. Flynn, 969 F.3d 873, 877-80 (8th Cir. 2020). The
Court therefore concludes that Spencer hasn't shown a fair and just
reason for withdrawing his plea.
     Even if the combined circumstances here did amount to a fair and
just reason, though, that isn't the only factor in the withdrawal analysis.
Instead, the Court must also consider II whether [Spencer] asserts his
innocence of the charge, the length of time between the guilty plea and
the motion to withdraw it, and whether the government will be
prejudiced if the court grants the motion."       United Sates v. Nichols,
986 F.2d 1199, 1201 (8th Cir. 1993).       Spencer promptly asked to
withdraw his plea after receiving the presentence report. He doesn't
assert his innocence of the charge. And the United States says it could
be prejudiced by withdrawal, given that the underlying events
occurred more than four years ago. All material things considered, the
Court concludes that Spencer's plea must stand.           The Court will
therefore reset Spencer's case for sentencing by separate notice.
     So Ordered.

                                                    I
                                   D .P. Marshall Jr.
                                   United States District Judge




                                   -2-
